DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitaiton “the substrate is entirely composed of a dielectric oxide.”  This limitaiton introduces new matter in the Application because it is not supported by specification of claims as originally filed.  Applicant’s specification discloses that the substrate includes an oxide layer ([0003]) but does not discloses that “the substrate is entirely composed of a dielectric oxide.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 8-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rogers (US 2010/0002402).
Regarding claim 1, Rogers discloses a three-dimensionally stretchable single crystalline semiconductor membrane ([0163; Fig.1) located on a first surface of a substrate ([0037]; [0163]), wherein the substrate is entirely composed of a dielectric oxide ([0196]; note: SiO2); and a stretchable carrier substrate located on a second surface of the substrate ([0028];[0196]: note: PDMS ), wherein the second surface is opposite the first surface.
Regarding claim 6, Rogers discloses wherein the stretchable carrier substrate comprises a polyimide foil ([0166]). 
Regarding claim 8, Rogers discloses wherein the single crystalline semiconductor membrane comprises a strained semiconductor material ([0163]).  
Regarding claim 9, Rogers discloses wherein the strained semiconductor material comprises strained silicon ([0163]).  
Regarding claim 10, Rogers discloses wherein the single crystalline semiconductor membrane has a wavy surface ([0031]).
Regarding claim 11, Rogers discloses wherein the single crystalline semiconductor membrane has an undulating topmost surface across an entire width and length thereof (Fig.1).  
Regarding claim 12, Rogers discloses wherein the single crystalline semiconductor membrane is bendable and has in-plane stretchability ([0166]).  
Regarding claim 13, Rogers discloses wherein the single crystalline semiconductor membrane is non- planar ([0166]).  
Regarding claim 14, Rogers discloses a wearable device comprising: a three-dimensionally stretchable single crystalline semiconductor membrane located on a first surface of a substrate ([0163]), wherein the three-dimensionally stretchable single crystalline semiconductor membrane is configured for direct application to skin of a human or tissue of human ([0164]),  wherein the substrate is entirely composed of a dielectric oxide ([0196]; note: SiO2); and a stretchable carrier substrate located on a second surface of the substrate , ([0028];[0196]: note: PDMS ) wherein the second surface is opposite the first surface.
Regarding claim 16, Rogers discloses wherein the single crystalline semiconductor membrane has a wavy surface (Fig. 1A).  
Regarding claim 17, Rogers discloses wherein the single crystalline semiconductor membrane is bendable and has in-plane stretchability ([0166]).  
Regarding claim 18, Rogers discloses wherein the single crystalline semiconductor membrane has an undulating topmost surface across an entire width and length thereof (Fig.1).  
Regarding claim 19, Rogers discloses wherein the single crystalline semiconductor membrane comprises a strained semiconductor material ([0163]).
Regarding claim 20, Rogers discloses wherein the single crystalline semiconductor membrane comprises a strained silicon ([0163]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers as applied to claim 1 above, and further in view of Zhang (US 2008/0170982).
Regarding claim 7, Rogers does not explicitly disclose wherein the stretchable carrier substrate comprises a tape.  
Zhang however discloses that the carrier substrate comprises a tape ([0033]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Rogers with Zhang to have the stretchable carrier substrate comprising a tape for the purpose of easy removal process (Zhang, [0333]).  
Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments that Rogers does not disclose the limitation of amended claim 1 such as “wherein the substrate is entirely composed of a dielectric oxide; and a stretchable carrier substrate located on a second surface of the substrate, wherein the second surface is opposite the first surface” are not persuasive because of the following reasons.  First, the term “substrate” is a broad term and any layer can be considered as “a substrate.” Second Rogers discloses the dielectric oxide ([0196]; note: SiO2) and a stretchable carrier substrate ([0196]; note PDMS) that is located on the dielectric oxide. Examiner also would like to note that the claim language does not require direct physical contact between the dielectric oxide and a stretchable carrier substrate.  Thus, Rogers discloses “wherein the substrate is entirely composed of a dielectric oxide; and a stretchable carrier substrate located on a second surface of the substrate, wherein the second surface is opposite the first surface” as required by amended claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891